Citation Nr: 0938333	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for spongiotic 
dermatitis, claimed as non-specific dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009 a Board videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Although the Veteran waived AOJ jurisdiction over this 
evidence, as the case must be remanded, the RO will have an 
opportunity to review this evidence.

The issue of entitlement to service connection for spongiotic 
dermatitis, claimed as non-specific dermatitis is addressed 
in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran has a current medical diagnosis of PTSD which has 
been linked by competent evidence to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110; 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The following provisions apply 
to claims for service connection of posttraumatic stress 
disorder diagnosed during service or based on specified in-
service stressors: (1) If the evidence establishes a 
diagnosis of posttraumatic stress disorder during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (2) If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor  is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) & (2) (2009).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra. 

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2008).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an August 1969 
diagnosis of severe combat stress reaction.  The Veteran 
reported that he was almost killed when a man on base started 
firing his M-16 all over the area.  It was also reported that 
the Veteran was the only person in a patrol that was not 
wounded on three separate occasions.  It was recommended that 
the Veteran take 14 days off duty for rest and relaxation.  
He was noted to be psychiatrically normal in a January 1970 
separation examination.  

VA treatment records show that the Veteran received treatment 
for PTSD, which was diagnosed in February 2008.  In a 
December 2008 outpatient record, he reported intrusive 
thoughts.  

In correspondence dated in July 2007, the Veteran's sisters 
and friends stated that the Veteran returned from Vietnam a 
changed man.  His sister stated that he was hateful and ugly 
and stayed in his room for days at a time.  She also stated 
that he attacked their mother and almost killed her.  

The evidence of record reveals current diagnoses of PTSD, 
which the medical evidence of record links to the Veteran's 
experiences during service.  Accordingly, and resolving all 
reasonable doubt in favor of the Veteran, service connection 
for a PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.


REMAND

The Veteran also seeks service connection for spongiotic 
dermatitis, claimed as non-specific dermatitis, which he 
attributes to Agent Orange exposure.

STRs contain no complaints of, treatment for, or a diagnosis 
of a skin condition.  A January 1970 separation examination 
marked the Veteran's skin as normal.  

A January 2001 letter from a physician at the Mayo Clinic 
stated that the Veteran was evaluated by another physician 
for his skin condition.  He noted several lesions on the 
skin, including telangiectasia on the chest and eczematous 
pattern, primarily in the patch on the lower extremity and 
back of the palms and a little between the fingers.  He also 
noted a tan colored dermatitis on the lateral aspect of the 
chest, and a few urticarial like lesions on the left elbow.  
The physician felt that the Veteran was suffering from at 
least two to three different dermatitides.  He felt the rash 
on the hands was dyshidrotic eczema, related to dry skin; 
tinea versicolor was present on the trunk; and the 
telandiectasias was felt to be a liver stigmata.  The letter 
stated that there did not seem to be a common thread between 
the Veteran's medications that would make an allergic 
reaction the most likely etiology.  

VA treatment records dating from March 2002 to March 2006 
include diagnoses of eczema, other psoriasis, pruritis, and 
non-specific dermatitis.  The Veteran was also diagnosed with 
chronic dermatosis in February 2006.  In February 2007 the 
Veteran was diagnosed with non-specific dermatitis.  The 
physician opined that the diagnosis was probably related to 
the Veteran's exposure to the South East Asia environment.  
No rationale was provided for this opinion.  

In July 2007 the Veteran was accorded a compensation and 
pension (C&P) skin disorders examination.  The examiner did 
not review any of the Veteran's private or VA records in 
congruence with this examination.  During the examination the 
Veteran reported that he noticed a skin rash six to eight 
weeks after discharge from service.  Physical examination 
revealed diffuse maculo-squamous like erythematous blotchy 
type rash located on the lateral trunk, arms, legs, and feet 
areas.  Diagnosis was spongiotic dermatitis.  The examiner 
opined that the Veteran's spongiotic dermatitis was as least 
as likely at not caused by or a result of prior exposure to 
Agent Orange coupled with other herbicide Vietnam Veterans 
were exposed to during service.  Although she did not find 
the Veteran's specific disorder listed among those attributed 
to exposure to Agent Orange herbicide, she stated that 
exposure to any dioxin defoliant can cause the development of 
varied skin disorders as well as different skin cancers.  The 
examiner noted that the Veteran was referred to another 
physician for a skin biopsy in February 2007.  These records 
do no appear in the claims file.  Upon remand, these records 
should be included in the claims file.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's diagnosed spongiotic dermatitis and his military 
service, in particular the Veteran's presumed exposure to 
herbicides in Vietnam.  These questions must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
May 15, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Tuskegee VAMC dating from May 15, 2009, 
to the present.  Biopsy results should 
also be included.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Forward the Veteran's claims file 
for a medical opinion as to the 
etiology of the Veteran's spongiotic 
dermatitis.  The entire claims file, 
including this remand, must be made 
available to the physician for review, 
and the medical opinion should reflect 
that such review was accomplished.  
The physician should opine as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less  than 50 percent), 
that the Veteran's spongiotic 
dermatitis is etiologically related to 
his active service, to include 
presumed in-service exposure to 
herbicides.  The evidentiary basis for 
the opinion should include pertinent 
reference to the published conclusions 
of the National Academy of Sciences' 
Institute of Medicine.  If the 
physician feels that an examination is 
necessary to provide the requested 
opinion, one should be scheduled.  A 
detailed rationale should be provided 
for all opinions.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


